


Exhibit 10.5.5

 

FIFTH AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Fifth Amendment to Employment Agreement is made this          day of
December, 2008, by and between Standard Parking Corporation, a Delaware
corporation (the “Company”), and Michael K. Wolf (the “Executive”).

 


RECITALS


 

A.                                    The Executive and Standard Parking, L.P.,
a Delaware limited partnership (“SPLP”), previously executed a certain
Employment Agreement dated as of March 26, 1998 (the “Original Employment
Agreement”).  The Original Employment Agreement was modified by that certain
Amendment To Employment Agreement dated as of June 19, 2000 by and between the
APCOA/Standard Parking, Inc. (“A/SP”) and Executive (the “First Amendment”),
that certain Second Amendment To Employment Agreement dated as of December 6,
2000 by and between A/SP and Executive (the “Second Amendment”), that certain
Third Amendment To Employment Agreement dated as of April 1, 2002 by and between
A/SP and Executive (the “Third Amendment”) and that certain Fourth Amendment To
Employment Agreement dated December 31, 2003 by and between the Company and
Executive (the “Fourth Amendment”).  The Original Employment Agreement, as
modified by the First Amendment, Second Amendment, Third Amendment and Fourth
Amendment, is hereafter referred to as the “Agreement”.   The Company is the
successor-in-interest to all of SPLP’s and A/SP’s rights, and has assumed all of
SPLP’s and A/SP’s obligations, under the Agreement.

 

B.                                    The Company and Executive desire to amend
the Agreement in order, among other things, to comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”) and the final regulations and
guidance promulgated thereunder.

 

NOW, THEREFORE, in consideration of the Recitals, the mutual promises and
undertakings herein set forth, the receipt and sufficiency of which
consideration are hereby acknowledged, the parties hereby agree that the
Agreement shall be deemed modified and amended, effective immediately, as
follows:

 

1.                                       Section 3(b) of the Agreement shall be
amended to read, in its entirety as so amended, as follows:

 

“                  (b)                                 Bonus.     For each
calendar year ending during the Employment Period, the Executive shall be
eligible to receive an annual bonus (the “Annual Bonus”) based upon terms and
conditions of an annual bonus program established for peer executives of the
Company (the “Annual Bonus Program”).  The Annual Bonus will be paid in the
calendar year immediately following the year for which it is earned, no later
than March 15 of such year.  In all events, the Executive’s target Annual Bonus
(the “Target Annual Bonus”) throughout the Employment

 

--------------------------------------------------------------------------------


 

Period will be not less than Ninety-Five Thousand Dollars ($95,000) per calendar
year, with the actual amount of the Annual Bonus being determined in relation to
the Target Annual Bonus in accordance with the terms of the Annual Bonus
Program.”

 

2.                                       Section 5(a) of the Agreement shall be
corrected to conform with the parties’ intent by substituting the words “under
clause (d)(iii) of Section 3” in lieu of the words “under clause (d)(iv) of
Section 3”.

 

3.                                       A new Section 10 shall be added to the
Agreement to read as follows:

 

“                  10.                                 Compliance with
Section 409A.    Payments under Sections 5 and 6 shall be paid or provided only
at the time of a termination of the Executive’s employment that constitutes a
“separation from service” within the meaning of Section 409A of the Code. 
Further, if the Executive is a “specified employee” as such term is defined
under Section 409A of the Code, any payments described in Section 5 or Section 6
shall be delayed for a period of six (6) months following the Executive’s
separation from service to the extent and up to an amount necessary to ensure
such payments are not subject to the penalties and interest under Section 409A
of the Code, and shall thereafter be paid for the duration set forth in
Section 5 or Section 6.”

 

4.                                       Except as expressly modified above, all
of the remaining terms and provisions of the Agreement are hereby ratified and
confirmed in all respects, and shall remain in full force and effect in
accordance with their terms.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Fifth Amendment
to Employment Agreement as of the day and year first above written.

 

COMPANY:

 

EXECUTIVE:

 

 

 

STANDARD PARKING CORPORATION,

 

 

a Delaware corporation

 

 

 

 

Michael K. Wolf

By:

 

 

 

 

James A. Wilhelm

 

 

 

President and Chief Executive Officer

 

 

 

2

--------------------------------------------------------------------------------
